Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Steel et al (US 7,814,978).
Steel et al (US 7,814,978) discloses:
1. A setting tool, comprising: 
a tool body (Figures 7A-7E, body of tool located within 16) coupled to a well tool configured to be deployed downhole within a well; 
a chamber (Figure 7A, between 102 and 130) within the tool body configured to contain a non-explosive fuel configured to be initiated to generate gas and plasma (The sealed-in fluid/gas within the chamber will be pressurized during operation, considered analogous to generation of gas and plasma. During the rapid pressurization of gas, the gas is heated and that heated gas is known to form plasma, a mixture of positively and negatively charged particles. https://www.psfc.mit.edu/vision/what_is_plasma ); 
a cavity (Figure 7C, between 130 and reduced-diameter central passage therebelow) within the tool body; 
a bleed sub (Figure 7B, piston 98 acts as a bleed sub) located within the tool body between the chamber and the cavity, wherein the bleed sub is configured to bleed pressure from the chamber to the cavity after the non-explosive fuel has been initiated; 
a piston (100) disposed within the cavity and oriented to stroke in a first direction in response to a pressure increase in the cavity after the non-explosive fuel has been initiated, wherein the piston divides the cavity into an upper volume and a lower volume, and wherein the upper volume receives the pressure increase from the bleed sub; and 
a shaft (Figures 7C, 7D, element 26A) mechanically connected to the piston within the lower volume of the cavity, wherein the shaft comprises a dampening conduit (smaller-diameter central bored 76, in Figures 7C and 7D) configured to drain a fluid from the lower volume after the non-explosive fuel has been initiated.  
2. The well tool of claim 1, wherein the dampening conduit is configured to drain the fluid to a location that is external to the tool body. (As fluid travels down 76, it exits outwardly through to planes 22, 24, 90 and 92)
3. The well tool of claim 1, wherein the fluid comprises oil, an oil derivative, or a synthetic lubricant.  (Frac fluid may comprise any number of these and more elements.)
4. The well tool of claim 3, wherein the fluid is at least one of non-flammable, not-toxic, and non-corrosive.  (Frac fluid may further exhibit such properties so as to not explode or ignite during operations)
8. The well tool of claim 1, further comprising a snubber within the tool body configured to decelerate the piston and the shaft as the piston completes the stroke in the first direction (108 is considered to be analogous to the claimed snubber as it performs the same function of decelerating the piston).
9. The well tool of claim 1, wherein the dampening conduit is shaped to slow the flow of the fluid, and to slow the stroke of the piston in the first direction. (As the conduit 76 is in use, there will be frictional forces acting on the fluid, thus slowing the fluid flow therethrough. In this way, any shape is considered to slow the flow of the fluid.) 
10. The well tool of claim 1, wherein the tool body comprises a first inside diameter, and 
wherein one or more o-rings disposed upon the piston form a gas-tight seal between the piston and the first inside diameter.  (Figure 7C - O-rings visible at the wider upper end and narrow lower end of piston 100; the lower end may be considered the first inside diameter.)
11. The well tool of claim 10, further comprising a second inside diameter longitudinally disposed with respect to the first inside diameter, wherein the second inside diameter is greater than the first inside diameter.  (The second diameter may be considered the upper end of piston 100, shown in Figure 7C)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steel alone.
As concerns claim 5, Steel discloses the well tool of claim 3, however fails to specify wherein the fluid reduces a rate of travel of the piston during the stroke to be within a range of 0.25 inches per second to 10 inches per second.  
  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
 
The Examiner takes Official Notice that it is old and well known in the art to provide a piston stroke within a desired range of rate of travel.
 
Thus one of ordinary skill in the art would have recognized that providing a rate of travel of the piston during the stroke to be within a range of 0.25 inches per second to 10 inches per second would have provided predictable results and a reasonable expectation of success.  
 
Therefore it would have been obvious to modify Steel to obtain the invention as specified in the claim.
 
As concerns claim 6, Steel discloses the well tool of claim 1, however fails to specify wherein the dampening conduit comprises an inlet hole and an outlet hole, wherein the inlet hole and the outlet hole are adjustable to change flow of the fluid through the dampening conduit.  

The Examiner takes Official Notice, however that it is old and well known in the art to provide a level of adjustability to orifices to provide more operational control in the field.
 
Thus, one of ordinary skill in the art would have recognized that using an adjustable inlet and outlet would have provided predictable results and a reasonable expectation of success.
 
Therefore it would have been obvious to modify Steel to obtain the invention as specified in the claim.  
 
As concerns claim 7, Steel discloses the well tool of claim 1.
 
Steel fails to specify distance between the inlet hole of the dampening conduit and the piston.
 
The Examiner takes Official Notice that it is old and well known in the art to provide a space between pistons heads and outlets opposite them.
 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
 
Thus one of ordinary skill in the art would have recognized that providing a distance of between 1cm and 3cm from the piston to the inlet hole in the shaft would have provided predictable results and a reasonable expectation of success.  
 
Therefore it would have been obvious to modify Steel to obtain the invention as specified in the claim.

Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al (US 7,814,978) in view of Streibich et al (US 2011/0132223).
As concerns claim 13, Steel discloses a method of setting a setting tool, comprising: 
pressurizing fluid within a first cavity (Figure 7A, between 102 and 130 of Figure 7B)
pressurizing fluid through a bleed sub to a second cavity (Figure 7B, piston 98 acts as a bleed sub);
stroking a piston (Figure 7C, 100) through the second cavity with the fluid; and
decelerating the piston (with spring 108; as the piston is moved downward, the spring would act on it in the opposite direction) before the piston completes a stroke length.  
Steel fails to specify the use of a power source to generate a source of expanding gases.
Streibich however teaches the use of a power source (23) to generate a source of expanding gases to stroke a piston (43).
Therefore it would have been obvious to modify Steel as taught by Streibich to obtain the invention as specified in the claim. 
As concerns claims 14 and 16-19, the combination discloses:
14. The method of claim 13, comprising bleeding the expanding gases to an external area of the setting tool.  (Steel - as fluid travels down 76, it exits outwardly through to planes 22, 24, 90 and 92)
16. The method of claim 13, comprising setting a downhole tool, wherein the downhole tool comprises a packer, a bridge plug, a fracturing plug, or any combinations thereof.  (Steel - Column 17, Lines 12-19)
17. The method of claim 13, comprising filtering the expanding gases through a filtering plug, wherein the filtering plug is configured to filter solid particulates that are produced by the power source.  
The combination fails to specify the use of a filtering plug.
The Examiner takes Official Notice that the use of filtering plugs is old and well known in the art for the purposes of protecting areas from particulate that may be harmful.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated filtering plugs for the expected benefit of keeping particulates from passing between the tool body and the annulus.
Thus, one of ordinary skill in the art would have recognized that using a filtering plug would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify the combination as taught by Official Notice to obtain the invention as specified in the claim.  
18. The method of claim 13, wherein stroking the piston comprises pushing a crosslink key with a shaft.  
The combination fails to specify the use of a crosslink key with a shaft.
The Examiner takes Official Notice that the use of crosslink keys in setting tools is old and well known in the art for the purposes of transferring forces from pistons to an adjacent element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated crosslink keys for the expected benefit of efficiently transferring force from the piston.
Thus, one of ordinary skill in the art would have recognized that using a crosslink key with a shaft would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify the combination as taught by Official Notice to obtain the invention as specified in the claim.  
19. The method of claim 13, wherein decelerating the piston comprises deforming a snubber (Steel - 108).  

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al (US 7,814,978)  in view of Nitis et al (US 6,012,527) and Steel in view of in view of Streibich et al (US 2011/0132223) and further in view of Nitis, respectively.
As concerns claims 12 and 15, Steel / the combination of Steel in view of Streibich discloses the well tool of claims 11 and 13, however fails to specify wherein the piston strokes in the first direction from the first inside diameter to the second inside diameter, and wherein the one or more o- rings do not form a gas-tight seal between the piston and the second inside diameter.  
Nitis et al (US 6,012,527) teaches wherein a piston comprises a seal which, when the piston is stroked, disengages from a first inside diameter to a second inside diameter, thereby compromising the seal.
Therefore it would have been obvious to modify Steel / Steel in view of Streibich as taught by Nitis to obtain the invention as specified in the claims for the expected benefit of providing the ability for gas to escape in a controlled manner from the enclosed space, avoiding potential explosions or failure of the equipment.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679